Title: Andrew Kean to Thomas Jefferson, 3 December 1818
From: Kean, Andrew
To: Jefferson, Thomas


          
            Sir
            Goochland
decr 3rd 1818
          
          It was only on last Saturday that your esteemed favor reached me—I hope to be at Monticello about the 15th of this month but possibly professional duty may make it some days later—To obtain a circle where the population was more dense & wealthy I removed last february from Yanceyville to Lickinghole in Goochland—Here I have a pretty considerable tract of Land so circumstanced that I think it could not be disposed of at present without for any thing like it’s value.—
          A residence convenient to the Central Colledge would indeed weigh greatly with me—I confidently hope in that establishment in a few Years being one of the first in the World—And few individuals would have as much reason to  feel on private grounds interest in it’s welfare or a desire to reside near it—Being already the Father of five sons—my eldest seventeen years old and a  Wife young enough to render it quite probable that we may have five more
          But as when we meet I shall solicit submit for your consideration & advice the whole of this subject I shall only add my gratefull acknowledgements & profound respects—
          
            Andrew Kean
          
        